DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,034,483 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claims 21-24 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
New claims 21-24 are broader than the patented claims, in that they claim the subcombination of a weight. The patented claims are directed to a method of fermenting and a fermenting vessel, which includes the weight. During prosecution of the ‘936 application, which matured into the ‘483 patent, claim 1 was directed to “a weight for use in a fermenting vessel, comprising a multi-sectioned weight made from a non-porous material.” (claim 1, as originally filed). The claim was amended, but remained directed to the weight through the December 27, 2017 rejection. In response to this rejection, applicant amended claim 1 on March 27, 2018, by deleting, “weight for use in a fermenting vessel”, in the preamble and replacing it with “method of fermenting vegetables” and adding fermenting steps to the body of the claim. These steps included, “placing vegetable material to be fermented and liquid into an interior of a fermenting vessel; and placing” the multi-sectioned weight “into the interior of the fermenting vessel”. Thus the new claims are broader than the original patent claims, as none of the method steps of claim 1 are claimed. Claim 9 of the patent claims a fermenting vessel including a multi-sectioned weight. The new claims state features of the vessel, but use the functional, “for disposing” (line 1) and “are configured to be” (line 8) but these are structural limitations only as far as the claimed weight must be able to perform them. As any multiple section weight can fit through an 
In the remarks of the March 27, 2018 amendment, applicant stated that the rejection relied on Fond, and “Applicants have amended claim 1 herein to more clearly restrict the field of the claimed subject matter, whereby Claim 1 is now written in method form that recites:
` ‘placing vegetable material to be fermented and liquid into an interior of a fermenting vessel’,  
`’placing a multi-sectioned weight into the interior of the fermenting vessel…’, and 
`’[wherein] the non-porous material is selected as having a density that causes the collectively disposed sections [of the multi-sectioned weight] to submerge the vegetable material within the liquid’.”
Thus, applicant added the method steps to overcome the rejection based on Fond and these limitations are not present in the new claims. The new claims add additional functional limitations, as discussed above. As these functional limitations do not add any structural limitations to the weight and only add a size relation to a container that is not positively claimed, the new claims are not see a materially narrowed in other respects. To differentiate claim 9 over the applied art in the remarks submitted May 10, 2017, applicant stated that the reference, “Burke is not ‘multi-sectioned’ where ’each of the sections is substantially identical”. Applicant has not deleted the substantially identical limitation from all claims and it is not found in any of the new claims. Thus applicant has removed a limitation that was argued to not be found in the prior art and that argument led to the indication of allowability in the following Office action. Thus the new claims lack features from any of the allowed independent claims that were added to overcome the applied prior art and contain no new positive features of physical structure that materially narrow the new apparatus claims in other respects.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Large Cermic Fermentation weight” from www.naturaltherapyshop.com.au/large-cermic-fermentation-weight/ from the IDS (hereinafter, “Natural Therapy”). The reference has a date on the bottom which is the filing date of the parent patent, however the review on the second page is dated June 30, 2014, so the page must have been available on June 30, 2014. This is the date currently being relied upon.
Natural Therapy discloses a weight configured for disposing within a fermenting vessel with the weigh configured as multiple discrete sections, each formed from the same non-porous material which has a density that causes the sections to submerge in the liquid. The Details sections begins, “Weigh down your fermented vegetables using this ceramic fermentation weight.” The Additional Manufacturing Information from the Craftsman on the bottom of the first page and continuing on the second page states, “This process vitrifies the body of the clay 
Large portions of the claim are intended use, which bears limited patentable weight. The preamble establishes that what is being claimed is a weight and proceeds to describe a vessel that the weight may be placed in. The weight of natural therapy is capable of being placed in a “fermenting vessel that has a body and a neck opening through which liquid and solid material are placed into an interior of the body, a horizontal plane of the interior having a first shape and a first diameter and the neck opening having a second diameter that is smaller than the first diameter”, so this intended use limitation is seen as met by the weights shown in natural therapy. The reference does not discuss the weights having a top surface, a bottom surface, an outer edge and an inner edge but the shown weights would have a top surface (the visible planar surface) a bottom surface (opposite the shown top surface), an outer edge, the semi-circular edge and an inner edge (the jagged surfaces designed to mate with the jagged surfaces of the opposite weight). The placement of the sections through a neck of a fermenting vessel to be laid flat in a single layer that is larger than the neck diameter and the bottom shape forms a shape that generally matches the shape of the interior of the fermenting vessel is intended use. The weight shown by natural therapy is designed to be separately placed into a container to form a surface that is larger than a diameter that the individual pieces can be fit through, but the specifics of the container are merely intended use. The second bullet point in the details is “Fits our Fermented Vegetable Masters and similarly sized crocks and containers”. An enclosed printout of the fermented vegetable masters shows such a container. While the date of the enclosure has not been determined, it is evidence that the disclosed weight can be used in such a container. It is further noted that the product review on the second page states, “They fit through the opening one at a time, then they can be slotted together, or even slightly apart.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Making Sauerkraut” by Gloria Cole (https://davesgarden.com/guides/articles/view/210/), November 19, 2013, (hereinafter “Making Sauerkraut”) in view of Natural Therapy. 
Making Sauerkraut discloses a method of fermenting food (making sauerkraut). The method entails placing food to be fermented and liquid into a fermenting vessel and placing a weight into the interior of the fermenting vessel to submerge the food within the liquid (see the box on the top of page 2). Although the article discusses Dr. Andrew Weil’s method in the penultimate paragraph of page 3 (including the use of a crock that eliminates scum and special ceramic weights), the reference does not specifically discuss a multi-sectioned weight made from a non-porous material, with each section having a top surface, a bottom surface, an outer edge and an inner edge so the outer edge of the sections match a curved shape of the interior of the fermenting vessel when the weight are laid on the food in a single layer, as intended.  As discussed above in the 102 rejection, Natural Therapy shows these features to be known in the fermentation art. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Natural Therapy to use multi-segmented porous weights to permit the weights to fit in a narrow mouth container and to make the weights from a non-porous material to reduce the transfer of smells and possible contamination.
Claim 2 claims that the non-porous material is glass. The review of the product states that the user has used glass weights. It is noted that beginning on line 15 of column 3 of the .   

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “How to Make Raw Fermented Sauerkraut” (https://feedyourskull.com/2012/07/11/how-to-make-raw-fermented-sauerkraut/), July 11, 2012 (hereinafter “Feed Your Skull”) in view of Natural Therapy.
Feed Your Skull shows a fermentation vessel in the pictures on pages 17 and 18 with a body portion and a neck portion surrounded by a moat structure. The pictures show a removable cap in place that sits in the moat structure. The last paragraph of page 18 and the first of page 19 describe placing water in the moat to prevent air from entering the crock. The last paragraph of page 17 describes the 2 semicircular weights used to keep the food 
In regard to claim 10, the comment section of Natural Therapy as well as the ‘483 patent (beginning on line 15 of column 3) show that glass weights for fermenting were known at the time of invention. In regard to claim 11, non-leaded glass is considered obvious to an ordinary practitioner in the food art as lead leaching is a well-known health risk. It is noted that Natural Therapy positively describes their weight as lead free. In regard to claims 12 and 13, Natural Therapy and Feed Your Skull show a two part multi-section weight, but the exact number of disclosed parts is considered a matter of obvious design choice without a showing of alleged criticality or unexpected result from a specific number. In regard to claims 14 and 15, Natural Therapy’s weight is designed to cover a majority of the cross section of a container and will not be able to be used as intended if the diameter of the weight is greater than one half of the diameter of the fermenting vessel. In regard to claim 16, all of the pictures of the fermenting crock in Feed Your Skull show it glazed. In regard to claim 17, the top figure on page 18 of Feed Your Skull shows the weight submerged in the brine. The second sentence in Natural Therapy states that keeping vegetables weighted under the brine keeps the vegetables from drying out and can help prevent mold. In regard to claim 18, the weight of Natural Therapy is designed so . 

Claims 22- 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natural Therapy in view of Feed Your Skull.
	As discussed above, Natural Therapy discloses a non-porous weight which is comprises of segments that can be fit though an opening in a jar and assembled into a weighted surface with a surface area larger than the opening of the jar, with the segments made from a non-porous material. Claim 22 claims a cut out section opposite the outer edge. The bottom picture on page 17 of Feed Your Skull shows one segment of the weight and shows a cut-out portion on an edge opposite the outer edge so that when both segments are in place there will be an opening in the center of the weight. Claim 23 claims that the non-porous material is glass. The review of the product states that the user has used glass weights. It is noted that beginning on line 15 of column 3 of the ‘483 patent, applicant states, “It is known to use a single-sectioned glass weight as an insert when fermenting vegetables in a wide-mothed jar”. These statements are evidence that it was known at the time of applicant’s invention to use glass weights to prevent smells and possible contamination from being passed by the weight. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to form the segmented weights of Natural Therapy from glass to prevent the transfer of smells and possible contamination through the weight and to leave a central opening as shown by Feed Your Skull to permit gases to escape and also permit inspection of the fermenting food. In regard to claim 24, Natural Therapy teaches the use of a segmented weight to enable the weight to fit through a narrow opening in the fermentation container. While the reference discloses 2 sections, using .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kerazo K&K Keramik German Made Fermenting Crock Pot, F2,10L/2.6 gal shows a ceramic fermenting crock with a narrow neck, a moat for establishing a water seal and a two part ceramic weight with a central opening. The Date First Available (page 3 above Videos) is May 12, 2014. A similar system is shown in “German Fermentation Crocks”, which shows a date of June 20, 2014. Korean Patent 101321482 shows a weight used in the production of fermented vegetables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993